PER CURIAM.
The plaintiffs appeal a final judgment entered upon a jury verdict. The points relied upon for reversal all argue claimed procedural errors in the trial of the case or in the court’s handling of the post-trial motions. We hold that prejudicial error does not appear in the record. It has been frequently held that an appellate court will not reverse for a new trial upon procedural errors where it affirmatively appears that the claimed errors did not affect appellant’s right to a fair trial. Hill v. Sadler, Fla.App.1966, 186 So.2d 52.
Affirmed.